Title: From John Adams to John Jay, 15 July 1786
From: Adams, John
To: Jay, John


     
      Sir
      London July 15. 1786
     
     On Wednesday, the 13. the Marquis of Carmarthen, informed me, that, Captain of the Mercury Man of War, to use his Lordships own Words “had received a Severe Rap, over the Knuckles, from the Lords of the Admiralty, for his Conduct at Boston.” His Lordship had “received a Letter from Lord How, accompanied with a long dull Letter, from Captain Stanhope which instead of being a justification of his Conduct was rather an Aggravation of it.”— His Lordship then called in his Under Secretary of State, Mr Fraser, and ordered the Letter from the Admiralty to be brought to him, which he read to me.— [It] inform’d him, that the Lords of the Admiralty, had called upon Captain Stanhope, for his justification of his Conduct to Governor Bowdoin and had received from him the Letter, inclosed for the Information of his Majesty, which their Lordships however thought no Apology. That their Lordships had accordingly, Signified to Captain Stanhope their Sensible Displeasure at his Conduct; and as the Mercury had been ordered home from the American Station, their Lordships would take Special Care, that he Should be no longer continued in that Service.
     The Secretary of State, was pleased to Say farther that he would Speak to Lord Sidney, concerning the Affair of the Eastern Line, that Sir Guy Carleton might have Instructions concerning it before he went out.
     His Lordship was asked if any Appointment had been made of a Minister Plenipotentiary to the United States, and Answered “Not Yet.”
     With great Respect I have the Honour / to be, sir your most obedient / and most humble servant
     
      John Adams.
     
    